DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (“Integrating Electrocatalytic 5‑Hydroxymethylfurfural Oxidation and Hydrogen Production via Co−P-Derived Electrocatalysts”, ACS Energy Letters, July 2016, 1, 2, 386–390).

Claim 1: Jiang discloses an electrochemical cell (see e.g. abstract of Jiang) comprising:
a copper anode (see e.g. abstract of Jiang) in an anode electrolyte solution (see e.g. abstract of Jiang), 
the anode electrolyte solution having a pH of at least 12 (1.0 M of KOH, see e.g. abstract of Jiang) and comprising 5-hydroxymethylfurfural (see e.g. abstract of Jiang), 
wherein the 5-hydroxymethylfurfural makes up at least 50 mol. % of all aromatic compounds in the anode electrolyte solution (the solution is water, KOH, and HMF, see e.g. abstract of Jiang); and 
a cathode in a cathode electrolyte solution (see e.g. abstract of Jiang).

Claim 2: Jiang discloses that the anode comprises copper metal (copper foam, see e.g. page 389, col 2, paragraph starting with “In summary” of Jiang).

Claim 3: Jiang discloses that the anode comprises a copper compound (copper oxide, see e.g. page 287, connecting paragraph of col 1 and 2 of Jiang).

Claim 5: Jiang discloses that in addition to the copper, the anode comprises at least one additional metal element (cobalt, see e.g. page 389, col 2, paragraph starting with “In summary” of Jiang).

Claim 6: Jiang discloses that the at least one additional metal element is cobalt (see e.g. page 389, col 2, paragraph starting with “In summary” of Jiang).

Claim 7: Jiang discloses that the anode comprises at least one non-metal element (phosphorus, see e.g. page 389, col 2, paragraph starting with “In summary” of Jiang).

Claim 8: Jiang discloses that the at least one additional non-metal element is phosphorus (see e.g. page 389, col 2, paragraph starting with “In summary” of Jiang).

Claim 10: Jiang discloses that the 5-hydroxymethylfurfural makes up at least 70 mol. % of all aromatic compounds in the anode electrolyte solution (the solution is water, KOH, and HMF, see e.g. abstract of Jiang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Vuyyuru et al (“Oxidation of biomass derived 5-hydroxymethylfurfural using heterogeneous and electrochemical catalysis”, Catalysis Today, 195, 2012, pages 144-154).

Claim 9: Jiang does not explicitly teach that the anode electrolyte solution has a pH of no greater than 13. Vuyyuru teaches that production of FDCA from HMF (the reaction of Jiang, see e.g. abstract of Jiang) is reduced at low pH (see e.g. page 150, col 1, paragraph starting with “The formation of FDCA” of Vuyyuru) and “In reactions with lower amounts of [OH]− concentration, the yield of the intermediate oxidation products was higher than that of FDCA. In contrast, conversion of HMF decreases with decrease of pH” (see e.g. page 150, col 1, paragraph starting with “In contrary to” of Vuyyuru). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Jiang by adjusting the pH of the electrolyte through routine experimentation to get the desire reactant conversion and product yield.  

Allowable Subject Matter
Claim 4: The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 4 with special attention given to the limitation claiming “wherein the copper compound is a copper sulfide, a copper selenide, a copper telluride, a copper phosphide, or a combination of two or more thereof”. The closest prior art is Jiang, which teaches copper oxide. There is no teaching nor motivation that would have including a copper sulfide, a copper selenide, a copper telluride, a copper phosphide in cell using a 5-hydroxymethylfurfural electrolyte. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795